v. Masto, 670 F.3d 1046, 1052-66 (9th Cir. 2012) (Masto II).     The federal
                district court entered a clarifying order in 2013 recognizing overly broad
                language in the original injunction in Masto I and clarifying that the
                injunction had only related to those provisions actually litigated by the
                parties. Because these latter decisions occurred after the district court's
                order granting relief in this case, this court vacated the order of the
                district court and remanded for reconsideration in light of the 2013
                clarifying order.   State v. Reyes, Docket No. 60273 (Order Vacating
                Judgment and Remanding, May 15, 2013). The district court was to
                consider the effect of the 2013 clarifying order, the effect of any
                uncertainty regarding the law concerning NRS 213.1243(8) at the time
                Reyes was charged and convicted, Reyes' liability under the prior version
                of NRS 213.1243 (allowing for a misdemeanor or felony offense depending
                upon the violations alleged), and any other issues the parties may raise.
                            Upon remand, Reyes argued that consideration of the 2013
                clarifying order amounted to an ex post facto violation. Reyes further
                argued that he was not provided fair notice in violation of due process that
                his offense could be charged as a felony in light of the alleged uncertainty
                regarding the law after the injunction in Masto I. The district court again
                granted the motion and dismissed the charges, concluding that (1) the
                effect of the clarifying order in 2013 was prospective only because the 2008
                injunction enjoined the entirety of SB 471, (2) there was substantial
                uncertainty regarding the law because of the language in the injunction in
                Masto I and the legal authority cited to by Reyes, (3) applying the 2013
                clarifying order retroactively would be an ex post facto violation, and (4)
                Reyes could only be charged and convicted of a misdemeanor offense. The
                State again appeals.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               The State argues that the district court erred in concluding
                   that the 2008 injunction in Masto I enjoined the amendment to NRS
                   213.1243 that eliminated the misdemeanor/minor violation of lifetime
                   supervision. We agree.
                               Injunctions are to be narrowly tailored to the constitutional
                   violation at issue and portions of challenged legislation that are
                   constitutionally valid, capable of functioning independently, and
                   consistent with the objectives of the legislation must be retained.        See
                   Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320, 328-29
                   (2006); United States v. Booker, 543 U.S. 220, 258-59 (2005). Further,
                   because the violation of an injunction is subject to punishment, an
                   injunction must provide "explicit notice of precisely what conduct is
                   outlawed." Schmidt v. Lessard, 414 -U.S. 473, 476 (1974).
                         The principles in drafting an injunction are informative in how to
                   read an injunction. An injunction should be read "intelligently and in
                   context." Dan B. Dobbs, Law of Remedies § 2.8(7), 220 (2d ed. 1993). To
                   give effect to the intent of the court issuing the injunction, an injunction
                   should be reasonably construed and read as a whole.       Norwest Mortgage,
                   Inc. v. Ozuna, 706 N.E.2d 984, 989 (III. App. Ct. 1998). And "[t]o ascertain
                   the meaning of any part of an injunction, the entire injunction must be
                   looked to; and its language, like that of all other instruments, must have a
                   reasonable construction with reference to the subject about which it is
                   employed." Old Homestead Bread Co. v. Marx Baking Co., 117 P.2d 1007,
                   1009-10 (Colo. 1941) (quoting 32 CJ 370, § 624). In discussing the narrow
                   interpretation of a decree, the Massachusetts Supreme Court has stated
                   that "[a] decree is always to be construed in reference to the facts stated in
                   the bill and proved or admitted at the hearing. For its effect, it rests upon

SUPREME COURT
        OF
     NEVADA
                                                         3
(D) 1947A    cep
                the averments of the bill, and it has no relation to matters not included in
                the litigation." Att'y Gen. v. New York, New Haven and Hartford R.R. Co.,
                87 N.E. 621, 622 (Mass. 1909). Likewise, the Mississippi Supreme Court
                has stated that in determining whether an action falls within the scope of
                an injunction one must look to the "injunction itself, read in view of the
                relief sought and the issues made in the case before the court which
                rendered it, and the injunction will not be given a wider scope than is
                warranted by such construction."     Arbuckle v. Robinson, 134 So. 2d 737,
                741 (Miss. 1961). An injunction would not prohibit acts not within its
                terms as reasonably construed.       Citizens Against Range Expansion v.
                Idaho Fish and Game Dep't, 289 P.3d 32, 37 (Idaho 2012). This court has
                likewise looked to the record when an injunction failed to set forth the
                reasons for its issuance. See Sowers v. Forest Hills Subdivision, 129 Nev.
                         294 P.3d 427, 434 (2013).
                            In concluding that the 2008 injunction enjoined the entirety of
                SB 471, including the amendment to NRS 213.1243 that eliminated the
                misdemeanor/minor violation of lifetime supervision, the district court
                acknowledged that the injunction as drafted used overly broad language,
                but the district court felt constrained to give plain meaning to the final
                sentence in the injunction that enjoined SB 471. Although the injunction
                in Masto I included broad language in the final sentence, and other legal
                authorities repeated this language when describing the injunction, the
                injunction read as a whole and in context made it clear that the only
                provisions of SB 471 challenged and enjoined related to residence and




SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 1947A 4,0
                 movement restrictions; provisions which are not at issue here.' Reviewing
                 the litigation documents, there was never a cause of action based on the
                 amendment to NRS 213.1243 that eliminated the misdemeanor/minor
                 violation of lifetime supervision and none of the plaintiff Does alleged that
                 they had been charged with any violation of lifetime supervision. Further,
                 the federal court's order specifically stated that it was the retroactive
                 application of the amendments in AB 579 and SB 471 that was at issue in
                 the case. Masto I, 719 F. Supp. 2d at 1259-60. The amendment to NRS
                 213.1243 was not applied retroactively in this case: Reyes was placed on
                 lifetime supervision in 2010 and violated the conditions in 2011, after the
                 amendment took effect. And supporting a limited reading of the
                 injunction is the opinion in Masto II which recognizes that the injunction
                 was limited to the residence and movement restrictions set forth in SB
                 471. Masto II, 670 F.3d at 1051 n.3, 1061-66. The 2013 federal district
                 order clarifying the injunction also supports this reading of the injunction
                 as the federal district court expressly recognized the limited scope of the
                 injunction and stated that lain other sections or sub-sections contained in
                 S.B. 471 (2007), other than those specified . . . are subject to the enacting
                 provisions set forth in S.B. 471 . . . and were in full force and effect as of
                 the effective date of the bill." Thus, the 2008 injunction did not enjoin the
                 amendment to NRS 213.1243 that eliminated the misdemeanor/minor




                       'The injunction appeared to also refer to G.P.S. monitoring, but the
                 decision in Masto II makes it clear that this provision was not part of the
                 original litigation and thus was not before the federal court. 670 F.3d at
                 1051 n.3.


SUPREME GDURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                 violation of lifetime supervision and Reyes was properly charged with and
                 convicted of a felony violation of lifetime supervision. 2
                              In light of our conclusion that the 2008 injunction in Masto I
                 did not include the amendment to NRS 213.1243 that eliminated the
                 misdemeanor/minor violation of lifetime supervision, Reyes' argument
                 that consideration of the 2013 clarifying order constitutes an ex post facto
                 violation is without merit as the clarifying order did not change or alter
                 the terms of the injunction as reasonably read.      See Mikel v. Gourley, 951
                 F.2d 166, 169 (8th Cir. 1991) ("The distinction between modification and
                 clarification is that a clarification 'does not change the parties' original
                 relationship, but merely restates that relationship in new terms." (quoting
                 Motorola Inc. v. Computer Displays Int?, Inc., 739 F.2d 1149, 1155 (7th
                 Cir. 1984))); Cunningham v. David Special Commitment Ctr.,           158 F.3d
                 1035, 1037 (9th Cir. 1998) (recognizing that a modification of an injunction
                 substantially alters the relationship of the parties); Con v. First State Ins.
                 Co., 871 F.2d 863, 866 (9th Cir. 1989) (recognizing that a modification of
                 an injunction "substantially change[s] the terms and force of the
                 injunction").
                                 We further conclude that Reyes' argument that he did not
                 have fair notice that his conduct could be charged as a felony was without
                 merit as he was provided notice of the severity of the penalty.            See
                 Gollehon v. Mahoney, 626 F.3d 1019, 1023 (9th Cir. 2010) (providing that

                       2 Iteyes'argument that the weight of legal authority supported his
                 reading of the injunction is without merit. None of the authorities were
                 asked to address whether the elimination of the misdemeanor/minor
                 violation was enjoined by Masto I and the authorities appear to simply
                 repeat the final line in the injunction. We are not convinced that repeating
                 overly broad language gives effect to that language.


SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    e
                  due process requires that a defendant receive fair notice of the severity of
                  the penalty that may be imposed). At the time Reyes was placed on
                  lifetime supervision, violated the terms of lifetime supervision, entered a
                  guilty plea to a felony offense for the violation of lifetime supervision, and
                  was convicted of the felony offense, NRS 213.1243(8) provided notice that
                  a violation of the conditions of lifetime supervision was a felony offense
                  and thus his due process rights were not violated. 3
                               For the reasons set forth in this order, we
                               ORDER the judgment of the district court REVERSED.




                                                      PW
                                                      Parraguirre
                                                               W°
                                                                                        J.
                                                                                                   43




                                                                                        J.
                                                      Douglas


                                                                                    ,   J.
                                                       Cherry


                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        Attorney GenerallCarson City
                        Clark County District Attorney
                        Clark County Public Defender
                        Eighth District Court Clerk



                        3 We  need not reach the State's argument regarding amending the
                  charges in light of our disposition.


SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    ce